Citation Nr: 0614160	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-32 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had recognized guerilla service from January 
1945 to April 1945.

This claim comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied a claim of 
entitlement to service connection for pulmonary tuberculosis.  
In September 2005, the appellant submitted additional 
evidence of private medical records dating from March and 
August 2005 which reflect a history of pulmonary tuberculosis 
given by the appellant.  This evidence was received more than 
90 days after certification of this appeal to the Board, and 
was not considered by the RO.  Upon consideration, the Board 
is satisfied that this evidence is cumulative of the medical 
evidence already contained in the record.  Accordingly, it is 
not prejudicial for the Board to ignore this new evidence as 
part of the present appellate review.  However, as this 
evidence has not been considered by the RO, it is referred 
back to the RO for appropriate consideration and action, as 
appropriate.


FINDING OF FACT

The appellant's current pulmonary tuberculosis was not 
present in service or for many years afterward, and it is not 
etiologically related to service.


CONCLUSION OF LAW

Entitlement to service connection for pulmonary tuberculosis 
is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 
(West 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2005).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

The VCAA and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
or her possession.

The record reflects that the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire the RO to obtain evidence on his behalf.  
See, e.g., the letter addressed to the appellant by the RO 
dated September 6, 2003.  In this letter, the RO specifically 
informed the appellant of the current status of his claim and 
of the evidence already of record in support of that claim.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Moreover, VA requested and reviewed the appellant's military 
medical records, and the appellant submitted additional 
private medical evidence in support of his claim.  He has not 
identified any additional evidence or information which could 
be obtained to substantiate the present claim and the Board 
is unaware of any other outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the benefit sought on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for pulmonary tuberculosis, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2)(as 
amended by the Veterans Benefit Act of 2002, Pub. L. No. 107-
330, §401, 116 Stat. 2820, 2832)(providing that "[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error")."  
Id. at 121.

In the present case, the relevant issue was initially 
adjudicated by the RO in January 2004, after the initial VCAA 
letter was issued in September 2003.  Subsequently, 
additional notification and additional evidentiary 
development were accomplished in accordance with the VCAA.  
The claim was thereafter last adjudicated in September 2004.  
The Board is satisfied that the RO properly processed the 
claim following compliance with the notice requirements of 
the VCAA, the implementing regulations, and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.

II.  Analysis

Under the law, service connection can be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A § 1110.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests tuberculosis 
to a degree of 10 percent within three years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, an appellant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

There are no service medical records available since the 
appellant was a guerilla.  However, the report of a military 
medical examination of the appellant in December 1946 
indicates that his lungs were normal and no symptoms of 
tuberculosis had been noted at that time.  Private medical 
records reflect that the appellant was diagnosed with 
moderate fibro-productive pulmonary tuberculosis in both 
upper lobes as of January 1994.  None of these records relate 
the appellant's pulmonary tuberculosis to his time in service 
or demonstrate that the appellant experienced symptoms prior 
to 1994, almost fifty years post-service.

In September 2003, an individual apparently claiming to have 
served in the Medical Corps of the appellant's old unit 
certified that the appellant "was sick of pulmonary 
tuberculosis during the guerilla service."  However, other 
evidence of record also reflects that this individual did not 
become a doctor until 1957 and therefore was not medically 
qualified to diagnose pulmonary tuberculosis during the 
period from 1943-1945.  In general, lay witnesses, such as 
the appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  It is not clear to the Board how this 
individual could have had personal knowledge that the 
appellant had pulmonary tuberculosis as of 1946, especially 
since she did not submit any examination notes or explain the 
basis for her report.  Furthermore, even if she does not 
allege having known the appellant during his military 
service, her statement is directly contradicted by the 
appellant's contemporaneous medical records, which showed 
that the appellant displayed no symptoms of tuberculosis as 
of December 1946, eight months after his recognized guerilla 
service ended.  The earliest mention in the record of the 
appellant's treatment for pulmonary tuberculosis is the 
statement by Dr. M. that he had been treating the appellant 
since 1994 for that condition, again contradicting the 
September 2003 statement that the appellant had pulmonary 
tuberculosis from the time he was in the guerilla service.  
The current record does not contain a competent medical 
opinion concerning an etiological relationship between the 
appellant's guerilla service and his current medical 
disability.  Therefore, the Board has concluded that the 
preponderance of the evidence is against the claim and the 
present appeal must be denied.


ORDER

Service connection for pulmonary tuberculosis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


